EXHIBIT 10.63

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (“Agreement”) is made and entered into by
and between Labor Ready, Inc., a Washington corporation (“Company”), and Joseph
P. Sambataro, Jr. (“Executive”), effective as of January 1, 2005.

 

RECITALS

 

WHEREAS, Company believes that Executive’s experience, knowledge of corporate
affairs, reputation and abilities are of great value to the future growth and
profits of Company and its current and future subsidiaries (“Subsidiaries”); and

 

WHEREAS, Company wishes to employ Executive and Executive is willing to be
employed by Company; and

 

WHEREAS, Company’s Board of Directors has elected Executive to the offices of
President and Chief Executive Officer;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, Company and Executive agree as follows:

 

1.                                       Employment.  Company agrees to and
hereby does continue to employ Executive, and Executive hereby agrees to the
employment of Company, subject to the supervision and direction of the Board of
Directors and the terms and conditions of this Agreement.  Executive’s
employment under this Agreement shall be for a period commencing on January 1,
2005 and ending on December 31, 2007, unless such period is extended pursuant to
Paragraph 2 or by written agreement of the parties or is sooner terminated
pursuant to the provisions of Paragraphs 4, 10 or 11.  Notwithstanding the
foregoing, if Executive’s employment extends beyond the term of this Agreement
for any reason, such employment shall be at-will and terminable by either party
with or without Cause or Good Reason, as defined in this Agreement, or advance
notice, unless the parties agree otherwise in writing.

 

2.                                       Duties of Executive.

 

(a)                                  Executive agrees to devote the necessary
time, attention, skill and efforts to the performance of his duties as President
and Chief Executive Officer of Company, including (i) oversight of Subsidiaries,
(ii) formulating a succession plan pertaining to his departure from Company in
accordance with this Agreement; (iii) identifying and recruiting Executive’s
successor; (iv) formulating and implementing a transition plan pertaining to
Executive’s successor, culminating in the Board of Directors’s selection of a
new CEO (“CEO Selection Date”); and (v) such other duties as may be assigned by
the Board of Directors in its discretion.  Executive’s performance of his
obligations under subsections (ii), (iii) and (iv) shall be in accordance with a
process approved by the Board of Directors with the input of Executive.

 

(b)                                 If the CEO Selection Date does not occur
prior to December 31, 2007, the term of this Agreement shall be extended until
the actual CEO Selection Date, subject to earlier termination pursuant to the
provisions of Paragraphs 4, 10 or 11.

 

3.                                       Compensation.

 

(a)                                  Executive’s initial salary shall be at the
rate of Five Hundred Thirty-Five Thousand Dollars ($535,000) per year, payable
biweekly, unless and until changed by the Board of Directors as provided herein.

 

(b)                                 Company, acting through its Board of
Directors, may (but shall not be required to) increase, but may not decrease,
Executive’s compensation and award to Executive such bonuses as the Board of
Directors may see fit, in its sole and unrestricted discretion, commensurate
with Executive’s performance and the

 

--------------------------------------------------------------------------------


 

overall performance of Company. Executive’s compensation shall be reviewed
annually by the Compensation Committee of the Board of Directors.

 

(c)                                  If the Board of Directors determines in its
good faith discretion that Executive has satisfactorily performed his duties
under this Agreement, including duties set forth in Paragraph 2, through the CEO
Selection Date, all unvested options to purchase common stock of the Company
held by the Executive at the CEO Selection Date, all unvested restricted stock
shares held by the Executive at the CEO Selection Date, and any and all other
unvested executive incentive awards held by the Executive at the CEO Selection
Date (collectively “Unvested Awards”) shall vest on the CEO Selection Date,
unless otherwise specifically prohibited under applicable laws, or by the rules
and regulations of any applicable governmental agencies or national securities
exchanges.

 

4.                                       Failure to Pay Executive.  The failure
of Company to pay Executive his salary as provided in Paragraph 3 may, in
Executive’s sole discretion, be deemed a breach of this Agreement and, unless
such breach is cured within fifteen days after written notice to Company, this
Agreement shall terminate, subject to Paragraph 24 pertaining to survival of
certain terms.  Executive’s claims against Company arising out of the nonpayment
shall survive termination of this Agreement.

 

5.                                       Reimbursement for Expenses.  Company
shall reimburse Executive for reasonable out-of-pocket expenses that Executive
shall incur in connection with his services for Company contemplated by this
Agreement, on presentation by Executive of appropriate vouchers and receipts for
such expenses to Company.

 

6.                                       Housing Allowance. Company shall
promptly reimburse Executive for reasonable housing expenses incurred by
Executive as a result of his need to be in Company’s Tacoma office, up to a
maximum of Two Thousand Dollars ($2,000.00) per month, on presentation by
Executive of appropriate evidence of such expenditures to Company. In the event
Company terminates this Agreement under Paragraph 10(b), Company shall promptly
indemnify Executive with respect to any remaining liability for rental payments
under a residential lease under this paragraph, up to a maximum of 12 months.

 

7.                                       Vacation.  Executive shall be entitled
each year during the term of this Agreement to a vacation of twenty-five (25)
business days, no two of which need be consecutive, during which time his
compensation shall be paid in full.

 

8.                                       Liability Insurance and
Indemnification.  Company shall procure and maintain throughout the term of this
Agreement a policy or policies of liability insurance for the protection and
benefit of directors and officers of Company.  To the fullest extent permitted
by law, Company shall indemnify and hold harmless Executive for any and all
loss, cost, damage and expense including attorneys’ fees and court costs and any
portion of the insurance deductible incurred or sustained by Executive, arising
out of the discharge by Executive of his duties hereunder in good faith.

 

9.                                       Other Benefits.  Executive shall be
entitled to all benefits offered generally to employees of Company, subject to
terms and conditions of the applicable plans or arrangements.  Nothing in this
Agreement shall be construed as limiting or restricting any benefit to Executive
under any pension, profit-sharing or similar retirement plan, or under any group
life or group health or accident or other plan of Company, for the benefit of
its employees generally or a group of them, now or hereafter in existence. In
addition, following expiration or termination of this Agreement, and until
Executive and his wife both reach the age of 65 or are eligible for Medicare,
whichever is later, Executive shall have the option of maintaining health
insurance through the Company’s employee health insurance plan covering
Executive and his wife, provided that Executive reimburses the Company therefore
in an amount equal to the then-applicable employee contribution for such
insurance. The entitlement of Executive and Executive’s spouse under this
Paragraph 9 shall be conditioned upon (i) Executive’s compliance with his
obligations under the Agreement, and (ii) Executive’s and Executive’s spouse’s
not both being entitled to health insurance benefits under the plan of another
employer.

 

10.                                 Termination by Company.  Company may
terminate this Agreement under either of the following circumstances:

 

--------------------------------------------------------------------------------


 

(a)                                  Company may terminate this Agreement and
Executive’s employment for Cause (as defined herein below) at any time upon
written notice to Executive. The notice of termination must specify those
actions or inactions upon which the termination is based.  Cause shall exist if
any of the following occurs:

 

(i)                                     Executive is convicted of or takes a
plea of nolo contendere to a crime involving dishonesty, fraud or moral
turpitude;

 

(ii)                                  Executive has engaged in fraud,
embezzlement, theft or other dishonest acts;

 

(iii)                               Executive materially violates a significant
company policy, such as policies required by the Sarbanes-Oxley Act or Company’s
Drug Free Workplace Policy, and does not cure such violation (if curable) within
ten (10) days after written

notice from Company;

 

(iv)                              Executive willfully takes any action that
materially damages the assets (including tangible and intangible assets, such as
name or reputation) of Company;

 

(v)                                 Executive fails to perform his duties in
good faith, within ten (10) days after written notice from Company or, if notice
and cure have previously taken place regarding a similar failure to perform, if
the circumstance recurs;

 

(vi)                              Executive fails to commence implementation of
actions approved by resolution of the board of directors, within ten (10) days
after written notice from Company, or to thereafter diligently pursue the
completion thereof; or

 

(vii)                           Executive breaches this Agreement in any other
material respect and does not cure such breach (if curable) within ten (10) days
after written notice from Company or, if notice and cure have previously taken
place regarding a similar breach, if the breach recurs.

 

In the event of termination under this subparagraph, Company shall pay Executive
all amounts due hereunder which are then accrued but unpaid, within thirty (30)
days after Executive’s last day of employment.

 

(b)                                 Company shall have the right to terminate
this Agreement at any time without Cause by written notice to Executive. In the
event of termination under this subparagraph, Company shall pay Executive all
amounts due hereunder which are then accrued but unpaid, within thirty (30) days
after Executive’s last day of employment.  Additionally, provided that no Cause
exists and Executive provides Company with a full release of all claims in a
form acceptable to Company, Company shall provide to Executive payments equal to
his salary at the time of termination through December 31, 2007.  Such payments
shall be made on Company’s normal pay days.

 

(c)                                  Except as provided in Paragraphs 10(a) and
(b) no other amounts are owed to Executive upon termination of his employment by
Executive.

 

11.                                 Termination by Executive.

 

(a)                                  Executive may terminate this Agreement and
his employment with Company at any time, upon giving Company at least one (1)
year prior written notice. In the event of termination under this
subparagraph 11(a), Company shall pay Executive all amounts due hereunder which
are then accrued but unpaid, within thirty (30) days after Executive’s last day
of employment.

 

(b)                                 Subject to Paragraph 4, Executive may
terminate this Agreement for Good Reason at any time upon written notice to
Company.  Good Reason shall exist if (i) Company has materially breached this
Agreement and such material breach has not been cured by Company within ten (10)
business days after receipt by Company of written notification from Executive of
the details of such breach, or, if notice and cure have previously taken place
regarding a similar breach, if the breach recurs or (ii) after completion of a
transition plan as approved by the Board with the input of Executive there is a
material reduction in the Executive’s authority, responsibilities or scope of
employment.  If termination of the Agreement occurs pursuant to this
subparagraph 11(b), Company shall

 

--------------------------------------------------------------------------------


 

provide to Executive payments equal to salary at the time of termination through
December 31, 2007, provided that no Cause exists and Executive provides Company
with a final release of claims in a form acceptable to Company.  Such payments
shall be made on Company’s normal pay days.

 

(c)                                  Except as provided in Paragraphs 11(a) and
(b), no other amounts are owed to Executive upon termination of his employment
by Executive.

 

12.                               Stock Options and Excess Parachute Provision.

 

(a)                                  In addition to any payments to which
Executive may be entitled under Paragraphs 10(b) and 11(b), if Company
terminates the employment of Executive without Cause or if Executive terminates
employment with Good Reason, all of Executive’s Unvested Awards shall vest on
the termination date, unless otherwise specifically prohibited under applicable
laws, or by the rules and regulations of any applicable governmental agencies or
national securities exchanges, provided that Executive provides Company with a
final release of claims in a form acceptable to Company.

 

(b)  If Executive is deemed to receive an “excess parachute payment” as defined
in Section 280G of the Internal Revenue Code 0f 1986 by reason of his or her
vesting of the Unvested Awards pursuant to Section 12(a) of this Agreement,
(taking into account any other compensation paid or deemed paid to Executive),
the amount of such payments or deemed payments shall be reduced, or,
alternatively the provisions of Section 12(a) shall not act to vest Unvested
Awards to Executive, so that no such payments or deemed payments shall
constitute excess parachute payments.  The determination of whether a payment or
deemed payment constitutes an excess parachute payment shall be in the sole
discretion of the Board of Directors.

 

13.                                 Intellectual Property/Communications.

 

(a)                                  As used in this Agreement, “Intellectual
Property” shall include without limitation ideas, discoveries, developments,
concepts, inventions, trademarks, processes, improvements to existing processes,
products, and all other matters ordinarily intended by the words “intellectual
property,” whether or not patentable, copyrightable, or otherwise able to be
registered. Executive understands and agrees that all Confidential Information,
as defined below, and Intellectual Property developed, created, conceived of or
reduced to practice by Executive, alone or with others, during the term of
Executive’s employment with Company, whether or not during working hours, that
are within the scope of the business of Company or Subsidiaries are the
exclusive property of Company (“Company Intellectual Property”). In recognition
of Company’s ownership of all Company Intellectual Property, Executive agrees to
disclose promptly to Company any and all Company Intellectual Property that
Executive may conceive of or reduce to practice from the beginning of
Executive’s employment until termination, whether such Company Intellectual
Property is made solely by Executive or jointly with others. Executive agrees
and acknowledges that all authored works created in the course of Executive’s
employment with Company are “works for hire” and property of Company. To the
extent that any Company Intellectual Property is not “works for hire,” Executive
hereby assigns to Company Executive’s entire right, title and interest in and to
any and all Company Intellectual Property. Executive further agrees to cooperate
with Company as may be necessary or useful to obtain copyright, patent, and
other proprietary property rights protection for Company Intellectual Property
and to execute and deliver to Company such instruments as may reasonably be
required to carry out the intent and purpose of this Agreement.  Notice: 
Notwithstanding the foregoing, Executive has no obligation to assign to Company,
any invention for which no Company trade secrets, equipment, supplies, or
facilities were used and that was developed entirely on Executive’s own time,
unless the invention:  (i) relates directly to the business of Company, (ii)
relates to actual or demonstrably anticipated research or development work of
Company, or (iii) results from any work performed by the Executive for Company.

 

(b)                                 Executive shall communicate and channel to
Company all knowledge, business, and customer contacts and any other matters of
information that could concern or be in any way beneficial to the business of
Company, whether acquired by Executive before or during the term of this
Agreement; provided, however, that nothing under this Agreement shall be
construed as requiring such communications where the information is lawfully
protected from disclosure as a trade secret of a third party.

 

--------------------------------------------------------------------------------


 

14.                                 Confidential Information.

 

(a)                                  As the result of his duties, Executive will
necessarily have access to some or all of the confidential information
pertaining to the business of Company and Subsidiaries.  It is agreed that
“Confidential Information” of Company and Subsidiaries includes:

 

(i)                                     The ideas, methods, techniques, formats,
specifications, procedures, designs, systems, processes, data and software
products which are unique to Company or Subsidiaries;

 

(ii)                                  All customer, marketing, pricing and
financial information pertaining to the business of Company or Subsidiaries,
including customer names and customer lists;

 

(iii)                               All operations, sales and training manuals;

 

(iv)                              All other information now in existence or
later developed which is similar to the foregoing; and

 

(v)                                 All information which is marked as
confidential or explained to be confidential or which, by its nature, is
confidential.

 

(b)                                 Executive understands that he will
necessarily have access to some or all of the Confidential Information. 
Executive recognizes the importance of protecting the confidentiality and
secrecy of the Confidential Information and, therefore, agrees to use his best
efforts to protect the Confidential Information from unauthorized disclosure to
other persons.  Executive understands that protecting the Confidential
Information from unauthorized disclosure and use is critically important to the
success and competitive advantage of Company and Subsidiaries and that the
unauthorized disclosure or use of the Confidential Information would greatly
damage Company or Subsidiaries.

 

(c)                                  Executive agrees not to disclose any
Confidential Information to others or use any Confidential Information for his
own benefit or for the benefit of any parties other than Company and
Subsidiaries.  Executive further agrees that upon request of the Chairman of the
Board, the Chief Executive Officer or other executive officer of Company, he
shall immediately return all Confidential Information, including any copies of
Confidential Information in his possession.

 

15.                                 Covenants Against Competition.  It is
understood and agreed that the nature of the methods employed in Company’s
business is such that Executive will be placed in a close business and personal
relationship with the customers of Company and Subsidiaries and will have access
to Confidential Information critical to the ability to compete with Company
and/or its Subsidiaries.  Thus, during the term of this Agreement and for a
period of two (2) years immediately following the termination of Executive’s
employment, for any reason whatsoever, so long as Company or Subsidiaries
continue to carry on the same business, said Executive shall not, for any reason
whatsoever, directly or indirectly, for himself or on behalf of, or in
conjunction with, any other person, persons, company, partnership, corporation
or business entity:

 

(a)                                  Call upon, divert, influence or solicit or
attempt to call, divert, influence or solicit any customer or customers of
Company or Subsidiaries;

 

(b)                                 Divulge the names and addresses or any
information concerning any customer of Company or any of its Subsidiaries;

 

(c)                                  Solicit, induce or otherwise influence or
attempt to solicit, induce or otherwise influence any employee of Company or
Subsidiaries to leave his or her employment; and

 

(d)                                 Own, manage, operate, control, be employed
by, participate in or be connected in any manner with the ownership, management,
operation or control of the same, similar, or related line of business as that
carried on by Company or any Subsidiary within any state where Company or any
Subsidiary performs business operations or provides labor or services to
customers.

 

--------------------------------------------------------------------------------


 

The time period covered by the covenants contained herein shall not include any
period(s) of violation of any covenant or any period(s) of time required for
litigation to enforce any covenant.  If the provisions set forth are determined
to be too broad to be enforceable at law, then the area and/or length of time
shall be reduced to such area and time and that shall be enforceable.

 

16.                                 Enforcement of Covenants.

 

(a)                                  The covenants set forth herein on the part
of Executive shall be construed as an agreement independent of any other
provision in this Agreement and the existence of any claim or cause of action of
Executive against Company or any Subsidiary, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by
Company or any Subsidiary of the covenants contained herein.

 

(b)                                 Executive acknowledges that irreparable
damage will result to Company or its Subsidiaries in the event of the breach of
any covenant contained herein and Executive agrees that in the event of any such
breach or threatened breach, Company and Subsidiaries shall be entitled, in
addition to any and all other legal or equitable remedies and damages, to a
temporary and/or permanent injunction to restrain the violation thereof by
Executive and all of the persons acting for or with Executive.

 

17.                                 Law to Govern Contract.  It is agreed that
this Agreement shall be governed by, construed and enforced in accordance with
the laws of the State of Washington, excluding its choice of law rules.

 

18.                                 Arbitration.  Company and Executive agree
with each other that any claim of Executive or Company arising out of or
relating to this Agreement or the breach of this Agreement or Executive’s
employment by Company, including, without limitation, any claim for compensation
due, wrongful termination and any claim alleging discrimination or harassment in
any form shall be resolved by binding arbitration, except for claims in which
injunctive relief is sought and obtained.  The arbitration shall be administered
by the American Arbitration Association under its Employment Arbitration Rules
at the American Arbitration Association Office nearest the place of employment. 
The award entered by the arbitrator shall be final and binding in all respects
and judgment thereon may be entered in any Court having jurisdiction.

 

19.                                 Entire Agreement.  This Agreement shall
constitute the entire agreement between the parties and any prior understanding
or representation of any kind preceding the date of this Agreement shall not be
binding upon either party except to the extent incorporated in this Agreement.

 

20.                                 Modification of Agreement.  Any modification
of this Agreement or additional obligation assumed by either party in connection
with this Agreement shall be binding only if evidenced in writing signed by each
party or an authorized representative of each party.

 

21.                                 No Waiver.  The failure of either party to
this Agreement to insist upon the performance of any of the terms and conditions
of this Agreement, or the waiver of any breach of any of the terms and
conditions of this Agreement, shall not be construed as thereafter waiving any
such terms and conditions, but the same shall continue and remain in full force
and effect as if no such forbearance or waiver had occurred.

 

22.                                 Attorneys’ Fees.  In the event that any
action (including arbitration pursuant to Paragraph 18 above) is filed in
relation to this Agreement, the unsuccessful party in the action shall pay to
the successful party, in addition to all other required sums, a reasonable sum
for the successful party’s attorneys’ fees.

 

23.                                 Notices.  Any notice provided for or
concerning this Agreement shall be in writing and shall be personally delivered
or sent by certified or registered mail, return receipt requested, to the
respective address of each party as set forth below, or such other address as
each party shall designate by written notice.  Notice shall be deemed delivered
upon actual receipt.

 

24.                                 Survival of Certain Terms.  The terms and
conditions set forth in Paragraphs 9 through Paragraph 25 of this Agreement
shall survive termination of the remainder of this Agreement.

 

--------------------------------------------------------------------------------


 

25.                                 Third Party Beneficiaries/Assignment. 
Subsidiaries are third-party beneficiaries of this Agreement.  In the event of a
sale of Company or substantially all of its assets, Company may assign this
Agreement, including without limitation Paragraphs 13, 14, 15 and 16, to the
successor or surviving entity.

 

IN WITNESS WHEREOF, each party to this Agreement has caused it to be executed on
the date indicated below.

 

EXECUTIVE:

 

COMPANY:

 

 

 

 

 

Joseph P. Sambataro, Jr.

 

LABOR READY, INC., a Washington
corporation

 

 

 

 

 

 s/ Joseph P. Sambataro, Jr.

 

By:

s/ Robert Sullivan, Chairman

 

 

 

 

 

Date:

12-15-04

 

Date:

12-15-04

 

 

--------------------------------------------------------------------------------